department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division release number release date date date uniform issue list dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c ve’ tax_exempt_and_government_entities_division date date contact person uniform issue list legend identification_number contact number fax number employer_identification_number state state state founder founder's daughter community church x1 date a a m o t o d t a t n u o t dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were incorporated under the state nonprofit public benefit corporation law for the specific purpose of operating for charitable purposes within the meaning of sec_501 your incorporators are founder daughter of founder and spouse of founder your articles of incorporation articles state that you are organized for religious purposes specifically to meet and study about god and what metaphysic teachings relate to each other been organized since date you state that since date your attendance at your services has ranged from three to twenty-two persons you state that your activities will include community and a school you plan to build retreats of worship and find better ways toward health and healing and practicing a healthy lifestyle you plan to build schools where spiritual learning and right behavior is taught along with school subjects and you plan on developing a community that lives in harmony with nature and god and teaches others to do the same you have community your activities consist of running a school operating community and operating a church in a supplemental document you state that you planned to operate a private school sometime in the future but that is not definite yet and will be a secondary activity you state that the school is a future project that is not currently in existence in subsequent documentation you state that your primary activity is operation of community you state that you will operate a church your principal form of worship is christian you worship god and study the teachings of jesus you currently operate out of the home of founder you have a religious service once every week on sunday the service is conducted by founder an ordained minister through church you have a group of attendees at your sunday services who are somewhat consistent and regularly attend when your founder moved from state to state and again to state the congregation moved with founder your current membership consists of up to persons who are related to founder by birth and marriage and up to additional persons who are unrelated to founder you do not create your own literature you use excerpts from a variety of religious texts during your services you do not have a formal code of ecclesiastical discipline but you provide open discussion similar to counseling you intend to perform religious ceremonies but you have not done one for more than years you state that since inception you have only performed two religious ceremonies - one marriage and one baptism you do not have a process for ordaining ministers you do not have a sunday school for religious instruction of the young but your founder talks to the youth members of the sunday service founder’s grandchildren after the sunday service when asked about what efforts you take or will take to expand your congregation you responded that your founder made two facebook sic web sites to promote and increase your congregation size and on each site you have hundreds of members that you feel are members of your online congregation and the community on a local level you use word of mouth and personal invitation you feel that god will send new members as god wishes and that to advertise turns a church into a business just likes sic any other business that advertises which you find wrong you are uncertain whether the people who attend sunday's services consider you to be their primary church your primary activity is operation of community you are building a community that lives in harmony with nature and god and is self-sufficient the community's bylaws state that it seeks to improve the health and spiritual well-being of its residents and non-residents by operating a community based on principles of self-sustainability and harmony with nature you anticipate that many of your future members will live and work on the community land you will operate the church and hold sunday services on the community land but community members are not required to be members of your religion or practice religion community will engage in the following specific activities e e e e providing space for residents to build homes and live and work on the land building sustainable buildings such as a multi-purpose facility for a school and recreation communal space educating the community’s youth on traditional and non-traditional subjects by operating a school maintaining a vegetable garden fruit grove and well which will be used by the residents and e providing a forum for residents to earn personal income by selling goods and services as well as hosting meditation and yoga retreats and by having places of meditation and worship around the land community is open to all who apply interested members are allowed to stay there and make sure it is what they like if the new member decides he or she wants to be part of community your current members will meet and determine whether to accept the new member members may live there full-time or part-time members may work outside the community and are not required to pledge their income to the community community members are not required to take a vow of poverty members are responsible for their own living_expenses food and shelter community expects to earn income from the sale_of_goods and services donations grants and tuition from non-resident students founder alone makes financial decisions although other members may express their opinions the community residents will not pool their income and assets into a community fund the residents are not required nor will they likely voluntarily transfer their assets and liabilities or pledge their income to community presently you earn no income from the land and development of the land comes from founder only in the future members have the option to earn personal income on the land and you will engage in fundraising to improve the community you state that your founder already purchased the community land and you have begun improvements on the land founder has not and will not donate the land to you or transfer title to you founder has spent significant amounts of their own money in making improvements to the land the land is located in state near founder's home you state that at present there are people living full time on the property and people part time and people who come there occasionally but there are not lots of places as of yet for people to stay due to expense etc so in the future there are plans for more people once you have the money to do so on community’s facebook page you stated that your primary motivation in applying for federal tax exemption as a church is to gain donations and grants in order to build up the founder's community land and improve it you state founder has been granted the right to operate a church by church you state you are applying for sec_501 ruling as a church because you say it is a lot easier to prove than any other way you state the whole point of doing all this is to get a ruling is because you need it to go after the large grants and donations available whew hope it pays off need that money to develop founder’s land law sec_170 describes a church_or_convention_or_association_of_churches sec_501 provides that an organization described in sec_501 or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 exempts from federal_income_tax corporations organized and operated exclusively for religious and charitable purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual furthermore no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_501 exempts religious and apostolic organizations from federal_income_tax under sec_501 such religious or apostolic associations or corporations must have a common treasury or community treasury but may engage in business for the common benefit of the members if the members thereof include at the time of filing their returns in their gross_income their entire pro_rata shares whether distributed or not of the taxable_income of the association or corporation for such year any amount so included in the gross_income of a member shall be treated as a dividend received sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization's earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest thus it is necessary for an organization to establish that is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 example shows an art museum's principle activity is to exhibit art created by unknown artists each artist whose work is exhibited has a consignment arrangement with the art museum under this arrangement when art is sold the museum retains percent of the selling_price to cover the costs of operating the museum and gives the artist percent the court determined that because the art museum give sec_90 percent of the proceeds from its sole activity to the individual artists the direct benefits to the artists are substantial and the art museum's provision of these benefits to the artists is more than incidental to its other purposes and activities the art museum is not operated exclusively for exempt purposes and therefore is not described in sec_501 sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and is not limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions sec_1_501_c_3_-1 provides examples of charitable purposes including relief of the poor distressed or underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening the burdens of government lessening neighborhood tensions eliminating prejudice and discrimination defending human and civil rights combating community deterioration and juvenile delinquency promoting health and preserving the environment sec_1_501_c_3_-1 defines educational as providing instruction or training to an individual for the purpose of improving or developing the individual's capabilities or as providing instruction or training to the public on subject matter that is useful and beneficial to the community sec_1_501_c_3_-1 provides several examples of organization that are considered educational the first example is an organization such as a primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where educational activities are regularly carried on revproc_2013_9 r b irs rpr jan dollar_figure provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure provides that exempt status may be recognized in advance of the organization's operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures revrul_56_262 1956_1_cb_131 provides that in order to be recognized as a church under the code an organization must have as its principal purpose or function that of a church revrul_64_175 1964_1_cb_185 illustrates that incidental private benefit will not destroy the qualification of an otherwise educational_organization however where an organization is serving both public and private interests the private benefit must be clearly incidental to the overriding public interest a contrary finding will indicate that the organization is serving a private interest revrul_66_178 1966_1_cb_138 provides that an organization created to foster and develop the arts by sponsoring an annual public exhibit at which art works of unknown but promising artists are selected by a panel of expert judges and gratuitously displayed is exempt from federal_income_tax under sec_501 revrul_68_71 1968_1_cb_249 held that an organization that helped people in planning their careers and achieving occupational adjustment by distributing educational publications at a nominal charge and providing free vocational counseling services was exempt describes an organization that preserved and improved a revrul_70_186 c b lake for public recreation lake front property owners and members of the community adjacent to the lake and municipalities bordering the lake financed the organization with contributions the ruling held that since the organization ensured the continued use of the lake for public recreational purposes it was performing a charitable activity and was exempt under sec_501 the benefits derived from the organization's activities flowed principally to the public through the maintenance and improvement of public recreational facilities and any private benefits derived by the lake front property owners did not lessen the public benefits flowing from the organization's operations revrul_71_395 1971_2_cb_228 held that a cooperative gallery that was engaged in showing and selling only the works of its own members was a vehicle for advancing their careers and promoting the sale of their work the ruling held that even though the exhibition and sale of paintings is an educational activity the gallery in this instance served the private interests of its members revrul_76_152 1976_1_cb_151 held that a nonprofit organization formed by art patrons to promote community understanding of modern art trends by selecting for exhibit exhibiting and selling art works of local artists retaining a commission on sales less than customary commercial charges and not sufficient to cover the cost of operating the gallery did not qualify for exemption under sec_501 revrul_78_100 1978_1_cb_162 affirmed by revrul_80_332 1980_2_cb_34 provides that a communal religious_organization that was formed to promote the tenets and practices of a particular church does not conduct any business activities and is supported by the wages earned by some of its members from outside employment does not qualify for exemption under sec_501 of the code in 326_us_279 holds that the presence of a single nonexempt purpose if substantial in nature will preclude exemption regardless of the number or importance of statutorily exempt purposes in 195_fsupp_891 n d cal the court held that a nonprofit corporation composed of non-clerical members of a religious_order that operated schools a winery and a chapel among other activities was not a church although the corporation was closely affiliated with the roman catholic church it was separate and distinct from that church for federal tax purposes the organization’s operation of a chapel did not convert it into a church as this activity was incidental to the corporation’s primary activities of operating a school and a winery the court noted the tail cannot be permitted to wag the dog the incidental religious activities of the corporation cannot make the corporation a church in 765_f2d_1387 9th cir the court upheld denial of exemption to a church that was operated for the substantial nonexempt purpose of providing a market for a for-profit company where the majority of the church's income and time went to the for-profit company that was owned and controlled by two of the church’s reverends the court ruled that the organization was operated for private rather than public purposes and part of its earnings inured to the benefit of private individuals in hofer v united_states cl_ct the organization’s income was used to support its members and their families to purchase implements facilities and to maintain its land and buildings and the balance of its funds was invested in the purchase of additional lands the court determined that since the religious community's income was used to support its members and deceased members it operated for the benefit of its members resulting in inurement of its net_earnings to the benefit of private shareholders or individuals the organization was not operated exclusively for exempt purposes under sec_501 in 87_tc_1233 discussed the legislative_history and purpose of sec_501 to provide tax relief by eliminating the corporate level of taxation and leaving a single tier of individual tax the tax_court quoted an opinion of the ninth circuit that the only requirements for the exemption are that there be a common treasury that the members of the organization include pro_rata shares of organization income when reporting taxable_income and implicitly that the organization have a religious or apostolic character a so see 707_f2d_1024 9th cir in 92_tc_1053 the organization operated for the benefit of private interests a nonexempt purpose because more than an insubstantial part of the organization's activities furthered this nonexempt purpose the organization failed to establish that it operated exclusively for exempt purposes within the meaning of sec_501 when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes analysis based on the facts presented in your application we conclude that you are not operated for exempt purposes accordingly you do not qualify for exemption as an organization described in sec_501 of the internal_revenue_code you have applied for exemption under sec_501 as an organization described in sec_501 and seek public charity classification as a church described in sec_509 and sec_170 your application and supporting documentation must demonstrate that your organization meets the operational_test under sec_1_501_c_3_-1 of the treasury regulations exempt_organizations must operate exclusively for exempt purposes sec_501 the term exclusively has been interpreted to mean primarily sec_1_501_c_3_-1 a single substantial nonexempt purpose is sufficient to prevent exemption better business bureau u s pincite organization under sec_501 if an organization fails the operational_test it cannot qualify as an exempt an organization will qualify as a church exempt from taxation if it is organized and operated as a religious_organization under sec_501 and meets the additional requirements under sec_509 and sec_170 in order to be recognized as a church an organization must have as its principal purpose or function that of a church exemption as a church you state that you will operate a church for an insubstantial amount of your total time and activities similar to the organization in de la salle inst_v u s you operate a church only as an incidental activity you do not meet the requirements for public charity classification as a church revrul_56_262 while you seek alternatively you have not shown that you operate primarily for religious purposes under sec_501 you hold religious services only an hour or few hours a week while you may engage in some religious practice such as developing places of worship and mediation around the land you state that your primary purpose in operating community is to provide a place of residence for your members provide a forum for members to earn personal income and to use your funds to improve founder's land your primary activity is operation of community for the benefit of your members similar to the organizations described in church by mail inc _v cir and american campaign academy v commissioner like the organization in church by mail inc v cir you operate for a substantial nonexempt purpose benefiting the interests of private individuals also see hofer v united_states and sec_1_501_c_3_-1 example you are therefore not operated exclusively for exempt purposes additionally your application and supporting documents do not establish that you meet the particular requirements for recognition of exemption for educational_purposes under sec_501 revproc_2013_9 and classification as a public charity under sec_509 and sec_170 sec_4 sec_509 and sec_170 provides that an organization organized and operated for educational_purposes may qualify for exemption sec_1 c - d ii describes a school as an organization with a regular faculty regular curriculum and regular student body who engage in educational activities at an established facility while you may engage in some educational activity you state that operating a school is a future goal and have not provided any evidence showing you are organized and operated for the primary purpose of delivering formal instruction you have not shown that you will have a regular faculty regular curriculum regular student body or building in which you will provide instruction while you apply in advance of operations you have not described your operations in sufficient detail to permit a conclusion that you will clearly meet the particular requirements of sections revproc_2013_9 sec_4 therefore you have not presented c and b a ii evidence that you meet the particular requirements of the section under which exemption is claimed and thus have not met your burden under revproc_2013_9 2013_2_irb_258 dollar_figure and it engages in business for the common benefit of the an organization that does not meet the organizational and operational requirements of sec_501 may qualify as a religious or apostolic community under sec_501 to be described in sec_501 an organization must be created and operated for religious or apostolic purposes and must have a common treasury and if members the members must include in their individual tax returns their pro-rata share whether distributed or not of the taxable_income of the association or corporation the requirement that the organization be religious or apostolic is implicit created by the title of sec_501 and supported by legislative_history see twin oaks cmty v cir and kleinsasser v u s a religious or apostolic organization that is substantially dependent on wages earned by members from outside employment is not an organization described in sec_501 see revrul_78_100 and revrul_80_332 you do not maintain a common treasury you do not provide pro_rata distribution of income earned on the community you are supported wholly by outside income your founder owns the land on which the community sits your community_property is not held in equal undivided interests in the common fund with no right to claim title to any part thereof similar to the organization described in twin oaks cmty v cir twin oaks cmty v cir pincite because you do not meet the requirements of sec_501 and operate primarily for the benefit of founder you cannot be recognized as a religious or apostolic association under sec_501 further further you are not operated for exempt purposes because part of your earnings inure to the benefit of shareholders or individuals an organization has the burden_of_proof to show that it serves the public rather than the private interests of designated individuals the creator or person controlled directly or indirectly by private interests sec_1 c - d ii if an organization’s net_earnings inure in whole or in part to the benefit of a private individual then that organization is not operated exclusively for exempt purposes sec_1_501_c_3_-1 a private_shareholder_or_individual is defined as person or persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 you state that your primary objective in seeking exemption is to obtain funding to develop the land owned by founder who will continue to exclusively own the land and will not transfer or sell it to you as you intend to use organizational funds to make substantial capital improvements to the land owned by founder your earnings will inure to an insider similar to the organization in american campaign academy v cir since a portion of your earnings inure to an insider you are not operated for exempt purposes sec_1_501_c_3_-1 finally you are not operated for exempt purposes because you provide more than an incidental amount of private benefit to your members sec_1_501_c_3_-1 you primarily operate a residential recreational and retreat community for your members you provide a benefit to the members of your community including founder and founder’s family by offering a place for residency and a channel to earn personal income unlike the organization described in revrul_70_186 that operated to preserve a publicly accessible lake you operate to improve and enhance community on eounder’s personal land that is inhabited by your members in contrast to the private benefit provided to the lakefront property owners in revrul_70_186 the benefit you provide your members and founder is more than incidental to the benefit you provide the public to you but rather will go to the private benefit of the individual community members in their personal capacity you are like the organization described in revrul_71_395 which was operated for the private interests of its members you are like the nonexempt organization described in revrul_76_152 rather than the exempt_organizations in revrul_68_71 and as you provide a platform to provide individual artists with direct monetary benefits and enhance their personal careers as you operate for the benefit of private interests you by definition do not operate exclusively for exempt purposes see american campaign academy v cir pincite6 because your operation of community provides a substantial private benefit to your members that is not incidental to furthering any exempt_purpose you have a substantial nonexempt purpose which destroys the exemption regardless of the number or importance of truly exempt purposes see better business bureau v u s further as any artwork sold or services performed on community will not go in a portion of your net_earnings inure to the benefit of your founder and founder's family addition more than an insubstantial part of your activities further the nonexempt interests of your members resulting in a private benefit to your members accordingly you are not operated exclusively for exempt purposes and therefore are not an organization described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney ail forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service will consider the failure to protest as a failure to exhaust available administrative remedies r c sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service tege constitution ave n w washington d c you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director eo rulings and agreements
